DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Claim 1: A detection unit adapted to detect…; a correction unit adapted to correct.
Claim 2: An acquisition unit adapted to acquire…; a determination unit adapted to determine…
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Detection unit: Fig. 1, Element 2 in Figure 1, i.e. ECUs controlling elements 41-43; [0072]
Correction Unit: Fig. 1, ECU 29; [0072]
Acquisition Unit: Fig. 1, Elements 41-43; [0074]
Determination Unit: Fig. 1, ECU 29; [0074]
Claim Rejections - 35 USC § 112

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “operation subject of acceleration/deceleration of the vehicle changes”, and “accepted in a predetermined range”. It is unclear what the operation subject of the vehicle is, and 
Claim 1 also recites “a correction unit adapted to correct…”, while the correction unit is referred to ECU 29 in Figure 1 ([0072]). Nevertheless, dependent claim 2 recites, “A determination unit adapted to determine…” which is also referred to ECU 29 in Figure 1 ([0074]). Therefore, the idea that two different units (correction versus determination units) are configured to perform different functions (correction versus determination) is unclear, rendering the scope of the claim indefinite. 
Claims 3-8 are dependent from claim 1, include all of its limitations, and do not cure its deficiencies. Therefore, these claims are rejected in the same manner.
Claim 4 recites “decreases a decrement of control amount”. A decrement is defined as a discrete amount or quantity. However, it is unclear how the control amount could be decreased by a specific decrement. This renders the claim scope indefinite. 
Claim 7 recites “accept a command to switch”, and then recites “the detection unit detects a command accepted”. It is unclear if the command accepted in the second limitation is different from the command accepted to perform switching in the first limitation. Thus, this renders the claim scope indefinite. 
Claim 8 recites, “when switching is done…” There is insufficient antecedent basis for the switching limitation in the claim, nor in the independent claim. This renders the claim scope indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1 and 9 recite “ correcting a control amount”. This step is directed to the abstract idea of estimating/calculating a correction of a control amount, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. “correcting a control amount” in the context of the claim encompasses the user to make an observation, approximation, estimation, and or judgement of the control amount compared to a predetermined threshold in order to perform a corrective action; all of which can be performed in the human mind. If a claim limitation under its broadest reasonable interpretation covers the performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the mental process into a practical application (calculating/ estimating the correction factor via comparing the control amount with a predetermined threshold), such that it amounts to no more than the mere instructions to apply these exceptions in the mind, by hand, or by a generic computer. Although claim 1 recites “a detection unit adapted to detect that an operation subject of acceleration/deceleration of the vehicle changes to a driver; and a correction unit adapted to correct a control amount in a decrease ….”, they do not integrate the limitation into practical application. The detection unit and the correction unit are recited at a high level of generality (i.e. a generic computer performing generic computer functions). Also, the detection of the operation subject of the acceleration/deceleration of the vehicle is an insignificant pre-solution activity in the form of data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer or mind. The same analysis applies here in 2B and does not provide an inventive concept. 
For the detection of operation subject of the vehicle, that was considered insignificant pre-solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the detection step in the form of data gathering is a particular function specific to this invention, such that it is no more than a function capable of being performed by a generic computer. For the detection and correction units, these have been recited at a high level of generality such that there is no inventive concept. Therefore, the claim is not patent eligible. 
Claim 2 recites “determine the predetermined threshold”. This claim is directed to the abstract idea of determining a predetermined threshold, without significantly more. Determining a predetermined threshold, in the context of the claim requires the user to perform an observation, estimation, and/or calculation of a predetermined threshold based on the acquired data, which can be performed in the human mind. If a claim limitation under its broadest reasonable interpretation covers the performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the mental process into a practical application such that it amounts to no more than the mere instructions to apply these exceptions in the mind, by hand, or by a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer or mind. The same analysis applies here in 2B and does not provide an inventive concept. 
For the acquiring of surrounding information of the vehicle, that was considered insignificant pre-solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the acquisition step in the form of data gathering is a particular function specific to this invention, such that it is no more than a function capable of being performed by a generic computer. For the determination unit, his has been recited at a high level of generality such that there is no inventive concept. Therefore, claim 2, does not take out the limitations of claim1 from the mental process grouping, and therefore is rejected in the same or similar manner. 
Claim 3 further limits and defines the predetermined range recited in claim 1. 
Claim 4 further limits the corrective action, which entitles the correction to be performed as a reduced decrement of the control amount recited in claim 1. 

Claim 6 specifies what the acceleration/deceleration operation of the vehicle is. 
Claim 8 further specifies “how” the operation of acceleration/deceleration of the vehicle is detected, which is relevant to the pre-solution activity of data gathering. 
Therefore, these claims do not include additional elements that integrates the mental processes of claims 1 and 2 into practical application, or are sufficient to amount to significantly more than the judicial exception as discussed above out. Therefore, these claims do not take claims 1 and 2 out of the mental process grouping neither do they cure their deficiencies. Thus, claims 3-6 and 8 are rejected in the same or similar manner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaster et al. (US 20130060442A1)
Regarding claims 1 and 9, Kaster teaches a driving support system for a vehicle, the system comprising: a detection unit adapted to detect that an operation subject of acceleration/deceleration of 
Regarding claim 2, Kaster discloses the teachings of claim 1 and further teach the driving support system according to claim 1, further comprising: an acquisition unit adapted to acquire surrounding information on the vehicle; and a determination unit adapted to determine the predetermined threshold based on the surrounding information acquired by the acquisition unit ([0033];[0034]).
Regarding claim 3, Kaster discloses the teachings of claim 1 and further disclose The driving support system according to claim 1, wherein the predetermined range is a time interval from when the detection is made by the detection unit until a predetermined time elapses or a range from a position 
Regarding claim 4, Kaster discloses the teachings of claim 1 and further disclose when the control amount based on the driver's acceleration/deceleration operation of the vehicle is increasing, the correction unit decreases a decrement of the control amount [0030].
Regarding claim 6, Kaster discloses the teachings of claim 1 and further disclose the driver's acceleration/deceleration operation of the vehicle is brake operation ([0017]).
Regarding claim 7, Kaster discloses the vehicle is able to accept a command to switch the operation subject to the driver ,by a first method using brake operation ([0033]: “due to the driver stepping on the brake pedal”; Figure 6A: Master Cylinder brake force, brake booster vacuum) and by a second method different from the first method (Figure 6A: vehicle speed) and the correction unit makes no correction to the control amount of the acceleration/deceleration of the vehicle when the detection unit detects a command accepted by the first method (Figures 6A and 6B, No corrective action if only the first method (i.e. brake control) is detected to be erroneous, all measured conditions (regarding brake force and vehicle speed) should be met for a corrective action to take place). 
Regarding claim 8, Kaster discloses when switching is done from automated driving to manual driving, the detection unit detects a change in the operation subject of acceleration/deceleration of the vehicle to the driver ([0004]: braking force initiated by the driver; [0005]; [0045]:” the controller 14 uses wheel speed sensors to monitor the forward or reverse movement of the vehicle. The controller 14 compares this detected motion with the driver intended motion (e.g., whether the driver is applying the accelerator pedal). Therefore, if the electric motor develops torque without driver intent, the controller 14 can apply the vehicle's brakes to overcome the unintended acceleration and stop the vehicle.)”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaster et al. in view of Seki (US20050171676A1).
Regarding claim 5, Kaster does not teach when a distance from the vehicle to a target located ahead is smaller than a predetermined value or when speed of the vehicle relative to a vehicle located ahead is greater than a predetermined value, the correction unit makes no correction to the control amount of the acceleration/deceleration of the vehicle.
However, Seki teaches when a distance from the vehicle to a target located ahead is smaller than a predetermined value or when speed of the vehicle relative to a vehicle located ahead is greater than a predetermined value, the correction unit makes no correction to the control amount of the acceleration/deceleration of the vehicle ([0021]; [0022]). It would have been obvious for someone with ordinary skill in the art before the effective filing date of the application to modify the Kaster reference and include the teachings of Seki, and limit the deceleration value within a predetermined range.  This will enable a driver to execute an appropriate braking action without deteriorating driving and riding . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Urano et al. (US-10227073-B2) teaches a vehicle system that finds out the minimum operation amount input by the driver for the switching from the autonomous driving state to the manual driving state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/RAMI KHATIB/               Primary Examiner, Art Unit 3669